Exhibit 10.1

ASSIGNMENT NO. 2 OF RECEIVABLES IN ADDITIONAL ACCOUNTS, dated as of September 6,
2016, by and between CHASE BANK USA, NATIONAL ASSOCIATION, a national banking
association (the “Bank”), and CHASE CARD FUNDING LLC (“Chase Card Funding”),
pursuant to the Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Chase USA and Chase Card Funding are parties to the Receivables
Purchase Agreement, dated as of January 20, 2016 (hereinafter as such agreement
may have been, or may from time to time be, amended, supplemented or otherwise
modified, the “Agreement”);

WHEREAS, pursuant to the Agreement, Chase USA wishes to designate Additional
Accounts to be included as Accounts and to convey hereby the Receivables of such
Additional Accounts (as each such term is defined in the Agreement), whether now
existing or hereafter created, to Chase Card Funding; and

WHEREAS, Chase Card Funding is willing to accept such designation and conveyance
subject to the terms and conditions hereof;

NOW, THEREFORE, Chase USA and Chase Card Funding, hereby agree as follows:

1.        Defined Terms. All capitalized terms used herein shall have the
meanings ascribed to them in the Agreement unless otherwise defined herein or,
if not defined therein, in the Indenture (as defined in the Agreement).

“Addition Cut-Off Date” shall mean, with respect to the Additional Accounts
designated hereby, July 31, 2016.

“Addition Date” shall mean, with respect to the Additional Accounts designated
on Schedule 1 hereto, September 6, 2016.

“Notice Date” shall mean, with respect to the Additional Accounts designated on
Schedule 1 hereto, August 29, 2016 which shall be a date on or prior to the
third (3rd) Business Day prior to the Addition Date with respect to additions
pursuant to subsection 2.10(a) of the Agreement and the fifth (5th) Business Day
prior to the Addition Date with respect to additions pursuant to subsection
2.10(b) of the Agreement.

2.        Designation of Additional Accounts. No later than five (5) Business
Days after the Addition Date, Chase USA shall deliver to Chase Card Funding, or
shall maintain on behalf of Chase Card Funding, an accurate list (in the form of
a computer file, microfiche list, CD-ROM or such other form as is agreed upon
between Chase USA and Chase Card Funding) of each VISA® and MasterCard®1 account
which, as of the Addition Date, shall be deemed to be an

 

 

1 

VISA® and MasterCard® are registered trademarks of VISA U.S.A., Inc., and of
MasterCard International Inc., respectively.

 



--------------------------------------------------------------------------------

Additional Account, identified by account reference number and the aggregate
amount of the Receivables in each such Additional Account as of the Addition
Cut-Off Date, which list shall be marked as Schedule 1 to this Assignment and,
as of the Addition Date, shall modify and amend and be incorporated into and
made part of the Agreement and shall supplement Schedule 2 to the Agreement.

3.          Conveyance of Receivables.

(a)        Chase USA does hereby sell, transfer and assign to Chase Card Funding
all right, title and interest, whether owned on the Addition Cut-Off Date or
thereafter acquired, of Chase USA in and to the Receivables existing on the
Addition Cut-Off Date or thereafter created in the Additional Accounts, all
Interchange and Recoveries related thereto, all monies due or to become due and
all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the applicable UCC) thereof. This subsection
3(a) does not constitute and is not intended to result in the creation or
assumption by Chase Card Funding of any obligation of Chase USA or any other
Person in connection with the Accounts or the Receivables or under any agreement
or instrument relating thereto, including any obligation to Obligors, merchant
banks, merchants clearance systems, VISA®, MasterCard® or insurers.

(b)        Chase USA hereby grants to Chase Card Funding a security interest in
all of its right, title and interest, whether owned on the Addition Cut-Off Date
or thereafter acquired, of Chase USA in and to the Receivables existing on the
Addition Cut-Off Date or thereafter created in the Additional Accounts, all
Interchange and Recoveries related thereto and all monies due or to become due
and all amounts received or receivable with respect thereto and the “proceeds”
(including “proceeds” as defined in the applicable UCC) thereof to secure a loan
in an amount equal to the unpaid principal amount of the Notes issued pursuant
to the Indenture, the Asset Pool One Supplement and the applicable Indenture
Supplement and accrued and unpaid interest with respect thereto. This Assignment
constitutes a security agreement under the UCC.

(c)        If necessary, Chase USA agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Receivables in Additional Accounts existing on the Addition
Cut-Off Date and thereafter created meeting the requirements of applicable state
law in such manner and in such jurisdictions as are necessary to perfect, and
maintain perfection of, the sale and assignment of its interest in such
Receivables to Chase Card Funding, and to deliver a file-stamped copy of each
such financing statement or other evidence of such filing to Chase Card Funding
on or prior to the Addition Date. Chase Card Funding shall be under no
obligation whatsoever to file such financing or continuation statements or to
make any other filing under the UCC in connection with such sale and assignment.

(d)        In connection with such transfers, Chase USA further agrees, at its
own expense, on or prior to the date of this Assignment, to indicate in the
appropriate computer files that Receivables created in connection with the
Additional Accounts and designated hereby have been conveyed to Chase Card
Funding pursuant to this Assignment.

 

2



--------------------------------------------------------------------------------

(e)        The parties hereto agree that all transfers of Receivables to Chase
Card Funding pursuant to this Assignment are subject to, and shall be treated in
accordance with, the Delaware Act and each of the parties hereto agrees that
this Assignment has been entered into by the parties hereto in express reliance
upon the Delaware Act. For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be transferred, in whole or in part, by Chase USA
pursuant to this Assignment shall be deemed to no longer be the property, assets
or rights of Chase USA. The parties hereto acknowledge and agree that each such
transfer is occurring in connection with a “securitization transaction” within
the meaning of the Delaware Act.

4.          Representations and Warranties of Chase USA.

(a)        Legal, Valid and Binding Obligation. This Assignment constitutes a
legal, valid and binding obligation of Chase USA enforceable against Chase USA
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity);

(b)        Eligibility of Accounts. As of the Addition Cut-Off Date, each
Additional Account designated hereby was an Eligible Account;

(c)        Insolvency. As of each of the Addition Cut-Off Date and the Addition
Date, no Insolvency Event with respect to Chase USA has occurred and the
transfer by Chase USA of Receivables arising in the Additional Accounts to Chase
Card Funding has not been made in contemplation of the occurrence thereof;

(d)        No Adverse Effect. The acquisition by Chase Card Funding of the
Receivables arising in the Additional Accounts shall not, in the reasonable
belief of Chase USA, result in an Adverse Effect;

(e)        Security Interest. This Assignment constitutes a valid sale, transfer
and assignment to Chase Card Funding of all right, title and interest, whether
owned on the Addition Cut-Off Date or thereafter acquired, of Chase USA in and
to the Receivables existing on the Addition Cut-Off Date or thereafter created
in the Additional Accounts, all Interchange and Recoveries related thereto, all
monies due or to become due and all amounts received or receivable with respect
thereto and the “proceeds” (including “proceeds” as defined in the applicable
UCC) thereof, or, if this Assignment does not constitute a sale of such
property, the Agreement as amended by this Assignment constitutes a grant of a
“security interest” (as defined in the applicable UCC) in such property to Chase
Card Funding, which, in the case of existing Receivables and the proceeds
thereof, is enforceable upon execution and delivery of this Assignment, and
which will be enforceable with respect to such Receivables hereafter created and
the proceeds thereof upon such creation. Upon the filing of the financing
statements described in Section 3 of this Assignment and, in the case of the
Receivables hereafter created and the proceeds thereof, upon the creation
thereof, Chase Card Funding shall have a first priority perfected security or
ownership interest in such property;

 

3



--------------------------------------------------------------------------------

(f)        No Conflict. The execution and delivery by Chase USA of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to Chase USA, will not
conflict with or violate any Requirements of Law applicable to Chase USA or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which Chase USA is a party or by which it or its properties
are bound;

(g)        No Proceedings. There are no proceedings or investigations, pending
or, to the best knowledge of Chase USA, threatened against Chase USA before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Assignment, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Assignment, (iii) seeking any determination or ruling that, in the reasonable
judgment of Chase USA, would materially and adversely affect the performance by
Chase USA of its obligations under this Assignment or (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Assignment; and

(h)        All Consents. All authorizations, consents, orders or approvals of
any court or other governmental authority required to be obtained by Chase USA
in connection with the execution and delivery of this Assignment by Chase USA
and the performance of the transactions contemplated by this Assignment by Chase
USA, have been obtained.

5.         Conditions Precedent. The designation of Additional Accounts pursuant
to Section 2 of this Assignment, the conveyance of Receivables pursuant to
Section 3 of this Assignment and the amendment of the Agreement pursuant to
Section 6 hereof are each subject to the satisfaction of the conditions
precedent set forth in subsection 2.10(c) of the Agreement on or prior to the
dates specified in such subsection 2.10(c), except to the extent any such
conditions have been waived. For purposes of subsection 2.10(c)(i) of the
Agreement, “Notice Date” shall having the meaning specified in Section 1 hereof.
With respect to the condition specified in subsection 2.10(c)(ix) of the
Agreement, Chase USA shall have delivered to Chase Card Funding, on or prior to
the date hereof, a certificate of a Vice President or more senior officer
substantially in the form of Schedule 2 hereto, certifying that (a) all
requirements set forth in subsection 2.10(c) of the Agreement for designating
and conveying Receivables in Additional Accounts have been satisfied or waived
and (b) each of the representations and warranties made by Chase USA in
Section 4 of this Assignment is accurate as of the Addition Date. Chase Card
Funding may conclusively rely on such Officer’s Certificate, shall have no duty
to make inquiries with regard to the matters set forth therein, and shall incur
no liability in so relying.

6.         Amendment of the Receivables Purchase Agreement. The Agreement is
hereby amended to provide that all references therein to the “Receivables
Purchase Agreement,” to “this Agreement” and to “herein” shall be deemed from
and after the Addition Date to be a dual reference to the Agreement as
supplemented by this Assignment. All references therein to Additional Accounts
shall be deemed to include the Additional Accounts designated hereby and all
references therein to Receivables shall be deemed to include the Receivables
conveyed hereby. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Agreement shall remain
unamended and shall continue to be, and shall remain, in full force and effect
in accordance with its terms and except as expressly

 

4



--------------------------------------------------------------------------------

provided herein shall not constitute or be deemed to constitute a waiver of
compliance with or a consent to noncompliance with any term or provision of the
Agreement.

7.        Counterparts. This Assignment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

8.        GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

9.        Removal Upon Breach. In the event of a breach of any of the warranties
set forth in Section 4 hereof other than a breach or event set forth in
subsection 2.06(a) of the Agreement, if as a result of such breach the related
Receivable is no longer an Eligible Receivable or Chase Card Funding’s rights
in, to or under such Receivable or its proceeds are impaired, then, upon the
satisfaction of all terms and conditions set forth in Section 2.06 of the
Agreement, such Receivable shall be removed from Chase Card Funding on the terms
and conditions set forth in subsection 2.06(b) of the Agreement and Chase USA
shall accept reassignment of such Receivable; provided, however, that no such
removal shall be required to be made if, on any day within such applicable
period, such representations and warranties with respect to such Receivable
shall then be accurate in all material respects as if such Receivable had been
designated for inclusion in Chase Card Funding on such day.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective officers as of the day and year first above
written.

 

   

CHASE BANK USA, NATIONAL

ASSOCIATION

    By:         /s/ Todd S. Lehner                           Name: Todd S.
Lehner       Title:   Managing Director     CHASE CARD FUNDING LLC     By:  
      /s/ Brent L. Barton                           Name: Brent L. Barton      
Title:   Chief Executive Officer

 

Chase Issuance Trust

Assignment No. 2 (RPA)



--------------------------------------------------------------------------------

Schedule 1

to Assignment No. 2

of Receivables

List of Additional Accounts

[Delivered to Chase Card Funding]



--------------------------------------------------------------------------------

Schedule 2

to Assignment No. 2

of Receivables

Chase Bank USA, National Association

Officer’s Certificate

Todd S. Lehner, a duly authorized officer of Chase Bank USA, National
Association (“Chase USA”), a national banking association, hereby certifies and
acknowledges on behalf of Chase USA that to the best of his knowledge the
following statements are true on                      (the “Addition Date”), and
acknowledges on behalf of Chase USA that this Officer’s Certificate will be
relied upon by Chase Card Funding LLC (“Chase Card Funding”), in connection with
Chase Card Funding entering into Assignment No.          of Receivables in
Additional Accounts, dated as of the Addition Date (the “Assignment”), by and
between Chase USA and Chase Card Funding, in connection with the Receivables
Purchase Agreement, dated as of January 20, 2016 (as heretofore supplemented and
amended, the “Receivables Purchase Agreement”), by and between Chase USA and
Chase Card Funding. The undersigned hereby certifies and acknowledges on behalf
of Chase USA that:

(a)      Delivery of Assignment. On or prior to the Addition Date, (i) Chase USA
has delivered to Chase Card Funding the Assignment, and (ii) Chase USA has
indicated in its computer files that the Receivables created in connection with
the Additional Accounts have been transferred to Chase Card Funding. Chase USA
shall deliver to Chase Card Funding, or shall maintain on behalf of Chase Card
Funding pursuant to Section 3.08 of the Receivables Purchase Agreement, an
accurate list (in the form of a computer file, microfiche list, CD-ROM or such
other form as is agreed upon between Chase USA and Chase Card Funding) of the
Additional Accounts, identified by account reference number and the aggregate
amount of the Receivables in each Additional Account as of the Addition Cut-Off
Date, which list shall, as of the Addition Date, modify and amend and be
incorporated into and made a part of the Assignment and the Receivables Purchase
Agreement;

(b)      Legal, Valid and Binding Obligation. The Assignment constitutes a
legal, valid and binding obligation of Chase USA enforceable against Chase USA
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity);

(c)      Eligibility of Additional Accounts. As of the Addition Cut-Off Date,
each Additional Account designated thereby is an Eligible Account;

(d)      Insolvency. As of each of the Addition Cut-Off Date and the Addition
Date, no Insolvency Event with respect to Chase USA has occurred and the
transfer by Chase USA of Receivables arising in the Additional Accounts to Chase
Card Funding has not been made in contemplation of the occurrence thereof;



--------------------------------------------------------------------------------

(e)      No Adverse Effect. The acquisition by Chase Card Funding of the
Receivables arising in the Additional Accounts shall not, in the reasonable
belief of Chase USA, result in an Adverse Effect;

(f)      Conditions Precedent. All requirements set forth in subsection 2.10(c)
of the Receivables Purchase Agreement for designating and conveying Receivables
arising in the Additional Accounts have been satisfied or waived;

(g)      No Proceedings. There are no proceedings or investigations pending or,
to the best knowledge of Chase USA, threatened against Chase USA before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality (i) asserting the invalidity of the Assignment, (ii) seeking to
prevent the consummation of any of the transactions contemplated by the
Assignment, (iii) seeking any determination or ruling that, in the reasonable
judgment of Chase USA, would materially and adversely affect the performance by
Chase USA of its obligations under the Assignment or (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of the Assignment; and

(h)      All Consents. All authorizations, consents, orders or approvals of any
court or other governmental authority required to be obtained by Chase USA in
connection with the execution and delivery of the Assignment by Chase USA and
the performance of the transactions contemplated by the Assignment by Chase USA,
have been obtained.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Receivables Purchase Agreement, or, if not defined therein, in
the Indenture (as defined in the Receivables Purchase Agreement).

IN WITNESS WHEREOF, I have hereunto set my hand this            day of
                            .

 

CHASE BANK USA,   NATIONAL ASSOCIATION  

By:

 

 

 

 

    Name:     Title:  